Citation Nr: 0205632	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  99-06 470	)	DATE
	)
	)


THE ISSUE

Whether a February 23, 1989 decision, in which the Board of 
Veterans' Appeals denied an evaluation in excess of 10 
percent for rheumatic heart disease, contains clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.  In a statement received by the Board of Veterans' 
Appeals (Board or BVA) in October 1998, the veteran submitted 
a motion alleging clear and unmistakable error (CUE) in a 
February 23, 1989 decision, in which the Board denied an 
evaluation in excess of 10 percent for rheumatic heart 
disease.  In July 2000, the Board denied this motion, and in 
a separate decision, remanded to the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO), the 
veteran's claims of entitlement to service connection for 
hypertension and hypertensive and/or arteriosclerotic heart 
disease, entitlement to the reopening of a claim of 
entitlement to service connection for rheumatic fever, and 
entitlement to an evaluation in excess of 10 percent for 
rheumatic heart disease.

The veteran appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the appeal was pending, the President signed into law 
legislation that, in part, enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  Based on the 
change in law and an Appellee's Motion for Remand and to Stay 
Proceedings, in July 2001, the Court vacated that part of the 
Board's decision that concerned the veteran's CUE motion and 
remanded that matter to the Board for development and 
readjudication under the VCAA.  

The Board notes that the veteran has also claimed that a 
January 1956 rating decision, in which the RO assigned a 10 
percent evaluation for rheumatic heart disease, involves CUE.  
However, as the Board previously explained in a November 1996 
Remand, given that the Board's February 1989 decision 
subsumed the RO's January 1956 decision, the veteran may not 
allege such error.  


FINDINGS OF FACT

1.  In a decision issued on February 23, 1989, the Board 
denied an evaluation in excess of 10 percent for rheumatic 
heart disease.

2.  The record does not establish that any of the correct 
facts, as they were known at that time, were not before the 
Board on February 23, 1989, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error. 


CONCLUSION OF LAW

The February 23, 1989 decision, in which the Board denied an 
evaluation in excess of 10 percent for rheumatic heart 
disease, does not contain CUE.  38 U.S.C.A. § 7111 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 20.1400, 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the February 23, 1989 
decision, in which the Board denied an evaluation in excess 
of 10 percent for rheumatic heart disease, was clearly and 
unmistakably erroneous.  

As previously indicated, while the veteran's appeal was 
pending, the President signed into law legislation that 
modifies VA's duties to notify and assist claimants.  VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001)).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R.  
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. 45,629.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the veteran's CUE motion 
has not been developed pursuant to the VCAA.  However, in 
light of a recent Court decision, the Board's decision to 
proceed in adjudicating this motion does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In this decision, the Court 
held that the VCAA does not require remand of all claims 
pending on its effective date, that CUE claims are not 
conventional appeals, but rather are requests for revisions 
of previous decisions, and that provisions of the VCAA are 
not applicable thereto.  See Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001).  

The veteran seeks revision of the Board's February 23, 1989 
decision.  Under 38 U.S.C.A. § 7111 (West 1991 & Supp. 2001), 
the Board has, for the first time, been granted the authority 
to revise a prior Board decision on the grounds of CUE.  A 
claim in which review is requested under the new statute may 
be filed at any time after the underlying decision is 
rendered.  Pursuant to VAOPGCPREC 1-98, the Board's new 
authority applies to any claim pending on or filed after 
November 21, 1997, the date of enactment of the statute.  See 
38 C.F.R. § 20.1400 (2001). 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon the request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a) (2001).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2001).  Examples of 
situations that are not CUE are: (1) a new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) a failure to fulfill VA's duty to assist the 
veteran with the development of facts relevant to his or her 
claim; or (3) a disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d) (2001).  CUE also does 
not encompass the otherwise correct application of a statute 
or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2001).  

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) on the issue of CUE in an RO 
rating decision provide guidance for determining whether CUE 
exists in a Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993). 

In letters dated May 1999, Sept. 1999, and Nov. 2001, the 
Board acknowledged receipt of the veteran's CUE motion, 
notified the veteran of the evidence needed to substantiate 
that motion, and provided him an opportunity to submit such 
evidence and written argument in support of that motion.  In 
response, the veteran submitted medical reports and written 
argument that a finding of CUE was warranted because the 
Board, in its February 23, 1989 decision, failed to consider: 
(1) the veteran's hypertension and unstable angina in 
evaluating his rheumatoid heart disease; and (2) 1954 and 
1955 medical evidence, including sick call records and 
electrocardiograms, showing various abnormalities, such as an 
enlarged heart, systolic murmurs, rheumatic fever/rheumatic 
heart disease, hypertension, and a myocardial infarction.  In 
these written statements, the veteran also asserted that 
symptoms of his hypertension and unstable angina are similar 
to symptoms of his rheumatoid heart disease and should have 
been contemplated in the evaluation assigned his service-
connected rheumatoid heart disease, and that an enlarged 
heart and murmur entitled him to a higher evaluation.  In 
support of these assertions, the veteran focused primarily on 
his service medical records.  

According to VA law and regulations in effect at the time of 
the February 23, 1989 Board decision, a 10 percent disability 
evaluation was warranted for inactive rheumatic heart disease 
with identifiable valvular lesion, slight, if any, dyspnea, 
the heart not enlarged, following established active 
rheumatic heart disease.  A 30 percent evaluation required 
inactive rheumatic heart disease from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic electrocardiogram (EKG) manifestations or 
definitely enlarged heart.  38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1989).  

In its February 23, 1989 decision, the Board acknowledged the 
veteran's contentions, discussed all facts pertinent to the 
veteran's increased evaluation claim and applied the law 
noted above.  Specifically, the Board noted the veteran's 
contention that his service-connected rheumatic heart disease 
was more than 10 percent disabling.  It then discussed 
clinical records from Ohio State University Hospital, reports 
from a service medical facility and a VA examination report, 
which showed that the veteran received treatment for chest 
pains and was diagnosed with stable, atypical angina, 
essential hypertension and rheumatic valvular disease 
secondary to a history of having an enlarged heart.  

Based on this medical evidence, the Board found that: (1) the 
veteran's rheumatic heart disease had been inactive for some 
time; (2) although he was diagnosed with hypertension, 
hypertension was not considered part of the veteran's 
service-connected rheumatic heart disease and was a separate 
process of the cardiovascular system; (3) he was not service 
connected for hypertension; and (4) the VA examination did 
not reveal a significant heart enlargement or a diastolic 
murmur.  The Board then concluded that the evidence did not 
satisfy the criteria for an evaluation in excess of 10 
percent for rheumatic heart disease.

The record does not reflect that the correct facts, as they 
were known at the time, were not before the Board at the time 
it issued its February 23, 1989 decision.  The record also 
does not reflect that the Board incorrectly applied the law 
and regulations in effect on February 23, 1989.  The veteran 
has asserted that the Board should have considered 
symptomatology of his hypertension and angina in evaluating 
his rheumatic heart disease, but on February 23, 1989, there 
was no medical evidence of record linking the veteran's 
hypertension and/or angina to his rheumatic heart disease.  

Relying on service medical records, the veteran has also 
asserted that an evaluation in excess of 10 percent should 
have been assigned based on the fact that he was shown to 
have had an enlarged heart and murmur in service.  The Board 
did not specifically discuss the veteran's service medical 
records in its February 23, 1989 decision, but it did address 
the veteran's medical history as reported by the veteran 
during an April 1988 VA examination.  It weighed this 
evidence with the objective findings of the April 1988 
examination and concluded that the veteran did not have 
definite heart enlargement or a diastolic murmur at that 
time.  

The Board clearly noted and weighed all evidence pertinent to 
the veteran's claim before making its February 23, 1989 
decision.  The Board reminds the veteran that a mere 
misinterpretation of facts does not constitute CUE, nor does 
a disagreement as to how information was weighed and 
evaluated.  See 38 C.F.R. § 20.1403(d); see also Thompson, 1 
Vet. App. at 253.  In the absence of the kind of error of 
fact or law which would compel the conclusion that the result 
would have been manifestly different but for the error, there 
is simply no basis upon which to find CUE in the Board's 
February 23, 1989 decision.  The veteran's motion for 
revision of that decision must, therefore, be denied. 



ORDER

In the absence of CUE in the February 23, 1989 decision, in 
which the Board denied an evaluation in excess of 10 percent 
for rheumatic heart disease, the motion for revision of that 
decision is denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

In the section entitled "Appeal to the United States Court 
of Appeals for Veterans Claims," you are no longer required 
to file a copy of your Notice of Appeal with VA's General 
Counsel. In the section entitled "Representation before 
VA," you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has just 
reviewed for CUE ... on or after November 18, 1988" as a 
condition for an attorney-at-law or a VA accredited agent to 
charge you a fee for representing you.


 



